Interim Decision 4t2005

MATTER OF GONZALEZ-BECERRA

In Exclusion Proceedings
A-17922952
Decided by Board September 30, 1969
Appellant, who presented a labor certification issued by the Department of
Labor on the basis of a represented wage of $1.50 per hour whereas, in
fact, the actual agreed wage was $3.00 per hour, is excludable under section 212(a) (19) of the Immigration and Nationality Act, as amended, for
lack of a valid labor certification since at the higher wage rate domestic
workers would have been available and the certification would not have
been issued.
EXCLUDABLE: Act of 1952—Section 212(a) (14) [8 U.S.C. 11821—Immigrant
entering to perform skilled or unskilled labor
—no valid labor certification.

This case is before us on appeal from the special inquiry
officer's decision of May 26, 1969, directing that the appellant be
excluded and deported from the United States, on the ground set
forth above. The appeal will be dismissed.
The record relates to a male alien, a native and citizen of Mexico, approximately 38 years of age, who is unmarried but who has
resided with a woman in Mexico for several years by whom he
has sired six children. He arrived at the port of San Luis, Ari-

zona, coming from San Luis, Sonora, Mexico, on September 20,
1968. He applied for admission as a special immigrant, born in an
independent country of the Western Hemisphere. He was in possession of an immigrant visa issued to him on September 4, 1968.
Attached thereto was a labor certification issued by a lawful representative of the United States Secretary of Labor, certifying
him for employment as an animal skinner for a company known
as Western Commodities, Yuma, Arizona.
As pointed out by the special inquiry officer, an alien such as
the appellant is required by section 212 (a) (14) of the Immigration and Nationality Act (8 U.S.C. 1182) to present a valid certification by the Secretary of Labor in connection with his desire to

387

Interim Decision #2005
enter the United States for the purpose of performing labor.
Under the related regulation, 29 CFR 60.5, the labor certification
is not valid if the representations upon which it is based are not
correct. The special inquiry officer has concluded, and we find correctly so, that the facts of this record, as hereinafter summarized, establish that the appellant's labor certification was invalid
because of incorrect representations.
The Labor Department's certification application reflected that
the appellant was to be paid $1.50 an hour. The testimony of record, however, as succinctly summarized in the special inquiry officer's opinion, shows that the salary agreement between the appellant and the prospective employer was actually at the rate of
$3.00 an hour. In this connection, we agree that the special inquiry officer that the amount of the salary which the prospective
immigrant is to receive is certainly a most material item with
reference to the issuance of a certification by the Department of
1,abor, under the provisions of section 212(a) (14) of the Immi;ration and Nationality Act and the related regulation, 29 CFR
;0.5. Under the circumstances outlined, we think the fact that the
ippellant has now indicated that he is willing to work for $1.50
n hour is immaterial. Our reason is that the actual agreement
letween the parties rendered the labor certification presented by
he appellant invalid, and his post facto declaration does not alter
his fact.
With respect to the foregoing, the record reflects that the local
ffice of the Labor Department indicates that if the job in queson were made available at the higher rate of $3.00 an hour,
cal workers with experience as animal skinners and butchers
ould accept it. As a matter of fact, the special inquiry officer
is pointed out that two applicants had expressed an interest in
at that rate. Under these circumstances, we are in agreement
ith the special inquiry officer that the actual arrangement that
:isted in this case frustrated the requirement of section
2(a) (14) of the Immigration and Nationality Act that the cerication issued by the Secretary of Labor be based on the fact
at "there are not sufficient workers in the United States who
e able, willing, qualified, and available at the time of the applition for a visa and admission to the United States and at the
lee where the alien is destined to perform such skilled or unilled labor * * * ."
In conclusion, we note that the special inquiry officer recessed
hearing for several months, and thereafter deferred entering
decision in the case again for several months, to give the re,

388

Interim Decision #2005
spondent an opportunity to obtain a certification covering the job
in question in the light of the actual arrangement between the
parties, and that such a document has not been forthcoming to
date. This fact, we think, supports the special inquiry officer's rationale that had the application for the labor certification the appellant presented reflected the true salary that he was to be paid,
namely $3.00 per hour, the certification would not have been issued as individuals were available who would take the employment at that rate. Accordingly, and in view of the foregoing, we
affirm the special inquiry officer's decision that the appellant is excludable on the ground that the labor certification he presented
was invalid.
ORDER: It is ordered that the appeal be and the same is
hereby dismissed.

389

